Citation Nr: 0919049	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  06-14 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for acquired psychiatric 
disability claimed as depression/anxiety.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel

INTRODUCTION

The Veteran had active military service from November 1984 to 
January 1992.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 2005 rating decision in which the RO, inter 
alia, denied service connection for depression/anxiety, for 
GERD, for a low back disability, and for hemorrhoids.  The 
Veteran filed a notice of disagreement (NOD) in April 2005, 
and the RO issued a statement of the case (SOC) in April 
2006.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in May 2006.

In his VA Form 9, the Veteran requested a Board hearing at 
the RO.  A hearing was scheduled in June 2008, but the 
Veteran failed to appear.  The hearing notice was not 
returned from the U.S. Postal Service as undeliverable, and 
no request to reschedule the hearing has been received.  
Under these circumstances, the Veteran's Board hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2008).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished. 

2.  Although the Veteran was seen for complaints of stress 
and anxiety in service, no psychiatric disability was shown 
in service or for many years thereafter, and there is no 
competent evidence or opinion suggesting a medical 
relationship between any current acquired psychiatric 
disability and service.

3.  GERD was first diagnosed after discharge from service, 
and there is no competent evidence or opinion even suggesting 
a medical relationship between current GERD and service.

4.  Although the Veteran had an isolated episode of mild 
lumbar strain, no chronic low back disability was shown 
during military service, and there is no competent evidence 
or opinion even suggesting a medical relationship between any 
current back problems and service.

5.  Hemorrhoids were first diagnosed after discharge from 
service, and there is no competent evidence or opinion even 
suggesting a medical relationship between current hemorrhoids 
and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for 
depression/anxiety are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

2.  The criteria for service connection for GERD are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  The criteria for service connection for a low back 
disability are not met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008). 

4.  The criteria for service connection for hemorrhoids are 
not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a September 2004 pre-rating letter and a 
February 2006 post-rating letter provided notice to the 
appellant regarding what information and evidence is needed 
to substantiate a claim for service connection, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The letters specifically informed the 
Veteran to submit any evidence in his possession pertinent to 
the claims on appeal (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  The January 
2005 RO rating decision reflects the RO's initial 
adjudication of the claims after issuance of the September 
2004 letter.  

Subsequently, a March 2006 letter provided the Veteran with 
information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the March 2006 letter, 
and opportunity for the Veteran to respond, a November 2007 
supplemental SOC (SSOC) reflects readjudication of the 
claims.  Hence, the Veteran is not shown to be prejudiced by 
the timing of the latter notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical  
evidence associated with the claims file consists of the 
Veteran's service treatment records (STRs); VA in-patient and 
outpatient treatment records dated through October 2007;  and 
the report of an October 2005 VA examination for mental 
disorders.  Also of record and considered in connection with 
the appeal are the various written statements provided by the 
Veteran and by his representative, on his behalf.

The Board also finds that no additional RO action prior to 
appellate consideration of the claims for service connection 
is warranted.  Although VA treatment records show recent 
diagnoses of depression, GERD, hemorrhoids, and complaints of 
low back pain, as explained below, the current record does 
not reflect even prima facie claims for service connection..  
As such, VA is not required to arrange for medical 
examination to obtain medical opinion in connection with any 
of the claims.  See 38 U.S.C.A. § 5103A(d); Wells v. 
Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also 
Duenas v. Principi, 18 Vet. App. 512 (2004) (per curium).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield,  20 Vet. App. at  543  
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1131; 
38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

After a full review of the record, including the medical 
evidence and statements by the Veteran and on his behalf, the 
Board finds that each claim for service connection must be 
denied.  

A.  Psychiatric Disability

The Veteran's STRs reflect that in June 1990, he complained 
of being "stressed-out" and tired due to long hours at work 
and harassment from his supervisor.  A mental health 
consultation record notes that the Veteran expressed concern 
about a personality clash and stress at work.  He also had 
concerns and confusion about a new relationship and possible 
marriage.  On mental status examination, the Veteran was 
mildly anxious and spoke expansively about his job and 
girlfriend, stating that he wanted to have different views 
before making big decisions.  On Axis I, the diagnostic 
impression was "phase of life problem (marriage)" and 
"occupational problems (personal conflict w/ supervisor)".  
On Axis II, the diagnostic impression was dependent 
personality traits.  There were no follow-up treatment 
records, and the report of the September 1991 discharge 
physical notes that his psychiatric evaluation was normal.  
On the contemporaneous September 1991 Report of Medical 
History, the Veteran denied having depression, excessive 
worry, or nervous trouble of any sort.

The Veteran's VA treatment records reflect a history of 
treatment for polysubstance abuse beginning in June 1996.  
Treatment records in the late 1990s show treatment for 
bipolar disorder, depression, anxiety, and adjustment 
disorder.  A September 1999 record also reflects a diagnosis 
of noncombat posttraumatic stress disorder (PTSD).  

The report of an October 2005 VA examination for mental 
disorders shows that the Veteran had been diagnosed with 
bipolar disorder, polysubstance dependency, and borderline 
personality disorder.  The VA examiner stated that the 
Veteran's substance abuse and mood disorder were 
longstanding, enduring problems.

A May 2006 VA discharge summary reflects a diagnosis of 
depression, not otherwise specified (NOS), and bipolar 
disorder by history.  A September 2006 discharge summary also 
notes a diagnosis of depressive disorder secondary to 
continuous drug dependence.  An October 2007 VA treatment 
record reflects a substance induced mood disorder, depressive 
disorder NOS, and polysubstance dependence in early 
remission.        

The medical evidence does not reflect that the Veteran was 
diagnosed with any psychiatric disability-to include claimed 
depression and/or anxiety-during military service.  Although 
he was seen for complaints of stress and anxiety in June 
1990, these symptoms were associated with specific situations 
(i.e. a personality conflict at work and his relationship 
with is girlfriend) and were apparently acute and transitory.  
There was no follow-up treatment.  At discharge, his 
psychiatric evaluation was normal and he denied having 
excessive worry, depression, or nervous trouble of any sort.  

The medical evidence reflects the Veteran was treated for 
polysubstance abuse and a psychiatric disorders beginning in 
1996-several years after he was discharged from military 
service.  The Board points out that the passage time between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  

Moreover, there is no medical evidence or opinion even 
suggesting a relationship between any current psychiatric 
disability and the Veteran's military service.  
Significantly, neither the Veteran nor his representative has 
not presented or identified any such existing medical 
evidence or opinion. 



B.  GERD

The Veteran's STRs reflect that in August 1991, he complained 
of a two-week history of burning sensation in his abdomen 
after meals.  The assessment was probable gastritis and he 
was given Mylanta and counseled to improve his diet and 
eating habits.  On September 1991 discharge examination there 
were no gastrointestinal abnormalities.  On the September 
1991 Report of Medical History, the Veteran denied having 
frequent indigestion; or stomach, liver, or intestinal 
trouble.

An August 1997 VA treatment record reflects that the Veteran 
had a history of GERD from 1995.  He complained of 
regurgitation and abdominal pain.  An upper gastrointestinal 
examination was negative.  Subsequent VA treatment records 
reflect periodic complaints and treatment for GERD.  

Thus, the medical evidence reflects no diagnosis of GERD in 
service, and that the first documented reference to GERD-a 
notation as to a history of GERD beginning in 1995-was three 
years after he was discharged from military service.  
Further, there is no medical evidence of opinion even 
suggesting a relationship between his current GERD and 
military service, and neither the Veteran nor his 
representative has not presented or identified any such 
existing medical evidence or opinion. 

C.  Low Back Disability

The Veteran's STRs reflect that in June 1987, he complained 
of mild lumbar strain after weightlifting.  On physical 
examination, he had good range of motion and no palpable 
deformity.  There was some tenderness at the L2-3 level.  The 
assessment was mild lumbar strain and he was given Motrin.  A 
March 1988 record reflects that the Veteran said that he had 
been hit by a truck and sustained abrasions and contusions to 
his left elbow and left knee; there was no complaint of any 
back pain at the time of the accident.  On September 1991 
discharge examination, his spine was normal, and he denied 
recurrent back pain.

Post-service, a March 1999 VA treatment record reflects the 
Veteran's complaint of chronic low back pain on and off since 
1989.  He said that when he was in the military, he was hit 
by a car while jogging and hurt his back.  On physical 
examination, there was tenderness over the lumbosacral spine.  
An X-ray revealed no fracture or acute bony abnormalities.  
There was a congenital deformity, which consisted of six 
lumbar vertebrae (instead of five) and incomplete 
sacralization of the left L6 process.  The assessment was 
lumbosacral strain.  A previous April 1997 VA treatment 
record reflects that he said that he was hit from behind 
while running during service.  He said that he was knocked 
down, but not injured; he said he got up and continued to 
run.  

A December 2004 VA treatment record reflects that the Veteran 
had mild bilateral paraspinal muscle discomfort and the 
assessment was mechanical low back pain.  In a June 2004 
statement, the Veteran said that during service, he was 
running on the side of the road and was hit in his lower back 
by a car.  He said he has continued to have low back pain 
since the accident.  A September 2006 VA treatment record 
includes a notation that the Veteran had chronic back 
problems.

The Board notes, at the outset, that the medical evidence 
does not clearly reflect that the Veteran, in fact, suffers-
or has, at any time pertinent to the appeal suffered-from a 
current back disability.  In this regard, the Board 
emphasizes that recent treatment reflect primarily back 
symptoms, such as pain.  However, pain alone, without 
evidence of underlying pathology, does not constitute a 
disability for compensation purposes.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).

Moreover, to whatever extent the medical references to 
"mechanical low back pain" and "chronic back problems" are 
indicative of current back disability, the claim for service 
connection would still fail on the basis of medical nexus to 
service. 

As indicated, the medical evidence reflects that the Veteran 
had an isolated episode of mild lumbar strain during service.  
During his discharge physical, his spine was normal and he 
denied recurrent back pain.  Hence, no low back disability 
was shown in service.  The Veteran's later statements 
concerning being hit by a car and hurting his back have been 
inconsistent; the contemporaneous medical records, which are 
more probative, do not reflect that he hurt his back during 
the accident.  

In any event, even if the Veteran suffered in service injury 
to his back, as alleged, there is no medical evidence of 
opinion even suggesting a relationship between his current 
complaints of low back pain and any incident of military 
service, and neither the Veteran nor his representative has 
not presented or identified any such existing medical 
evidence or opinion. 

D.  Hemorrhoids

The Veteran's STRs are negative for any complaint, finding, 
or diagnosis pertinent to hemorrhoids  A December 2002 VA 
treatment record reflects that the Veteran had a past medical 
history of hemorrhoids.  Subsequent VA treatment records 
reflect that he had periodic complaints of hemorrhoids.

Clearly, then, hemorrhoids were first diagnosed several years 
after military service.  Significantly, there is no medical 
evidence of opinion even suggesting a relationship between 
his current hemorrhoids and military service, and neither the 
Veteran nor his representative has not presented or 
identified any such existing medical evidence or opinion. 

E.  All Claims

In addition to the medical evidence, in adjudicating each 
claim for service connection, the Board has considered the 
assertions advanced by the Veteran and those advanced by his 
representative, on his behalf.  However, to whatever extent 
these assertions are being offered to establish current 
disability, or a nexus between a current disability and 
service, such evidence must fail.  Matters of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As neither the Veteran nor his representative is 
shown to be other than a layperson without appropriate 
medical training and expertise, neither is  competent to 
render a probative (persuasive) opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

For all the foregoing reasons, the claims for service 
connection for acquired psychiatric disability claimed as 
depression/anxiety, for GERD, for a low back disability, and 
for hemorrhoids must be denied.  In arriving at the decision 
to deny each claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports any of these 
claims, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Service connection for acquired psychiatric disability 
claimed as depression/anxiety is denied.

Service connection for GERD is denied.

Service connection for a low back disability is denied.

Service connection for hemorrhoids is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


